Citation Nr: 0939642	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  01-00 812	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 
20 percent for residuals of a gunshot wound to the chest, 
affecting Muscle Group XXI.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a gunshot wound scar of the chest.

3.  Entitlement to a compensable disability rating for 
shrapnel wound scars of the face, neck, trunk, and all 
extremities.

4.  Entitlement to a compensable disability rating for 
residuals of fragment wounds of the eyes.

5.  Entitlement to an effective date prior to December 6, 
2003, for the assignment of a 10 percent rating for a gunshot 
wound scar of the chest. 




REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969.  
He was awarded the Purple Heart Medal with Oak Leaf Cluster 
and the Bronze Star Medal with V device, among other 
decorations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
RO in Muskogee, Oklahoma, which continued a 20 percent rating 
for residuals of a gunshot wound to the chest productive of 
damage to Muscle Group XXI and denied compensable ratings for 
residuals of shrapnel wounds to all other areas to include 
the eyes and all extremities.  The Board remanded this case 
in October 2003 and again in November 2007.  During the 
pendency of the appeal, the RO assigned a separate 10 percent 
rating for a gunshot wound scar of the chest, effective 
December 6, 2003. 

The Veteran testified at hearings before the Board in 
November 2001 and August 2007.  Transcripts have been 
associated with the file.

The appeal is REMANDED to the RO.  VA will notify the Veteran 
when further action on his part is required.


REMAND

As noted above, the Veteran has presented sworn testimony in 
support of his claims during hearings in 2001 and 2007.  
However, in correspondence of March 2009, the Veteran's 
attorney requested the opportunity for another hearing, in 
light of the time which has passed since the most recent 
hearing on appeal.  Additionally, the Board notes that a 
large amount of documentary evidence has been added to the 
file since the most recent remand.  For these reasons, the 
request for a third hearing is granted to allow the Veteran 
to present new argument and testimony relevant and material 
to the issues on appeal.  38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 20.700 (2009).

To ensure that the VA has met its duty to assist the Veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule a hearing before a 
traveling Veterans Law Judge.  The 
Veteran should be advised of the hearing 
schedule and scheduled for a hearing 
that, to the extent possible, 
accommodates any request he may have 
regarding time or date of appearance.  
All communications with the Veteran 
regarding the scheduling of the hearing 
should be documented in the claims 
folder.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


